[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO INTERVENE (#126)
The Motion to Intervene for Paterno Contracting Corporation as co-plaintiff and to file intervening complaint is denied. The Paterno Construction Company was notified by certified letter on March 20, 1990 of employee Paul Grineld bringing an action in the Superior Court in Milford, Connecticut.
The filing of this motion #126 in the file is so late that it should have been obvious that it would be denied.
William J. McGrath, Judge